Citation Nr: 9913425	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  94-24 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for neck disorder.

2.  Entitlement to service connection for low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to May 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's claims of service connection for a neck disorder 
and for a low back disorder.


FINDINGS OF FACT

1.  The veteran has post-operative residuals of a cervical 
fusion that are likely the result of disease or injury that 
occurred coincident with military service.

2.  The veteran has post-operative residuals of a lumbar 
laminectomy that are likely the result of disease or injury 
that occurred coincident with military service.


CONCLUSIONS OF LAW

1.  Post-operative residuals of a cervical fusion are the 
result of disease or injury incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (1998).

2.  Post-operative residuals of a lumbar laminectomy are the 
result of disease or injury incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative contend that the veteran 
is entitled to service connection for neck and low back 
disorders because his current adverse symptomatology is the 
result of neck and low back injuries first evident during 
military service.  It is also requested that the veteran be 
afforded the benefit of the doubt.

Generally speaking, in order to establish service connection, 
there must be evidence that current disability is related to 
disease or injury that either began in or was aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991).  If a disability is 
not shown to be chronic during service, service connection 
may nevertheless be granted when there is continuity of 
symptomatology after service.  38 C.F.R. § 3.303(b) (1998).  
Regulations also provide that service connection may be 
granted for a disease first diagnosed after service discharge 
when the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (1998).  In short, a 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between the current disability and injury or 
disease incurred in or aggravated by service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

A review of the veteran's service medical records reveals 
complaints, diagnoses, and treatment for upper back/neck pain 
or stiffness beginning in October 1981.  However, October 
1981 x-rays did not show any adverse symptomatology.  The 
diagnosis was muscle pain.  The records also show the 
veteran's complaints of left arm numbness.  Back muscle 
spasms were also noted on occasion.  The veteran underwent 
physical therapy on occasion.  See service medical records 
dated in October 1981, January 1982, April 1982, May 1982, 
June 1982, November 1982, December 1982, August 1983, 
September 1983, November 1983, and February 1986.  
Additionally, an April 1982 treatment record shows that the 
veteran sustained neck trauma.

The veteran was seen for low back pain beginning in October 
1980 when he injured  his low back moving boxes.  In July 
1981, he sustained  trauma to his low back, and in November 
1983 he injured his low back pushing a car.  The diagnoses 
included low back strain and low back pain syndrome.  See 
service medical records dated in October 1980, July 1981, 
December 1982, November 1983, and February 1985.  

Private treatment records from Northside Medical Center, 
dated from August 1987 to August 1994, were received by the 
RO.  These records show the veteran's complaints, diagnoses, 
and/or treatment for low back pain with radiation and adverse 
neurological manifestations beginning in May 1989.  The 
veteran at that time reported that he had the foregoing 
problems for the previous 15 years.  The diagnosis was 
radiculopathy at L5.  Treatment records thereafter show that 
he underwent a laminectomy in May 1989.  See private 
treatment records dated in May 1989.  Also see lumbar spine 
x-rays dated in April 1989, May 1989, October 1989, and 
December 1989, as well as an April 1989 electromyogram.  
Subsequently, treatment records show the veteran's continued 
complaints of low back pain.  See private treatment records 
dated in August 1994 and November 1994.

The treatment records from Northside Medical Center also show 
the veteran's complaints, diagnoses, and/or treatment for 
neck pain with radiation and adverse neurological 
manifestations beginning in May 1989.  However, no diagnosis 
was provided at that time.  Nonetheless, April 1989 cervical 
spine x-rays revealed reversal of the lordotic curve, minimal 
degenerative changes, and spondylotic projections at C6.  
Thereafter, in July 1991 the veteran was diagnosed with a 
degenerative disc at C4 and degenerative disc disease at C5.  
He underwent a cervical fusion.  See private treatment 
records dated in July 1991.  Also see electromyogram dated in 
June 1991, cervical spine x-rays dated in April 1989, July 
1991, August 1991, September 1991, January 1992, and April 
1992, as well as a July 1991 myelogram and discogram.  April 
1992 treatment records show the veteran's complaints of 
cervical spine pain diagnosed as a strain.  Additionally, 
treatment records in 1994 show that he underwent an anterior 
cervical diskectomy, bilateral foraminal decompression, and 
anterior cervical fusion after being diagnosed with a Grade 
II bulging spondylotic degenerative disc at C5 with an 
annular tear on the right.  See private treatment records 
dated in June 1994, July 1994, August 1994, and November 
1994.  Also see cervical spine x-rays, dated from July 1994 
to October 1994, a July 1994 MRI, a July 1994 electromyogram, 
and August 1998 myelogram and discogram.

At an April 1993 VA neck examination, the veteran reported no 
specific history of causative trauma.  However, he reported 
that his medical history included a cervical diskectomy with 
insertion of a plastic disc in 1990.  The diagnosis was a 
well-healed cervical fusion.

At the April 1993 VA spine examination, the veteran reported 
that he was hit in the low back while helping move a desk 
down a flight of stairs in 1980.  At that time, he noticed 
some back pain which was treated with physical therapy.  In 
1989, he underwent a lumbar diskectomy.  The diagnosis was a 
well-healed post-operative lumbar diskectomy.

Thereafter, in a June 1994 letter, Robert J. Brocker, Jr., 
M.D., reported that the veteran had been seen in June 1994 
with complaints of sharp and constant pain in his neck and 
low back which he related to a 1979 injury while in military 
service.  Dr. Brocker stated that the veteran ". . . has 
been diagnosed as status post lumbar laminectomy; status post 
anterior cervical fusion; and right C8 nerve root compression 
secondary to a bulging disc.  In my opinion, his current 
condition may have been caused by the 1979 accident."

The veteran testified at a personal hearing at the RO in 
October 1994.  He said that he first injured his low back in 
October 1980 while helping move a desk.  At that time, he 
noticed some back pain, sought treatment the next morning, 
and was treated with pain medication and approximately one 
month of physical therapy.  He thereafter re-injured his low 
back in July 1981 when he fell during a softball game.  He 
once again sought treatment for the pain and was treated with 
medication and approximately one month of physical therapy.  
He testified that he had low back pain in November 1982 after 
pushing a car, and in February 1985, and on at least one 
other occasion between the foregoing two dates.  He also 
testified that, while he rarely sought treatment for his low 
back pain, he had had on and off problems with pain since the 
time of his first injury.  In between his major flare-ups he 
took Tylenol and Ibuprofen.  However, he did not report his 
back problem at his separation examination.  Following 
military service, his low back continued to bother him.  
However, because he did not have medical insurance he did not 
seek help.  He also did not know he could have obtained 
treatment at a VA medical center.  However, in 1988 he 
obtained employment with an employer that provided health 
insurance and he shortly thereafter obtained treatment.  He 
starting seeing a Dr. Brocker in 1988, who performed surgery 
on his back in 1989, 1991, and again in 1994.  (One of the 
operations was for the low back and the other two were for 
his neck.)  Between his separation from military service and 
1988, his only treatment for his back pain was having his 
family physician, Dr. Charles, give him Ibuprofen or Advil.

As to his neck problem, the veteran testified that he had had 
neck pain, radiating pain through his right shoulder and arm, 
pressure behind his eyes, and migraine-like headaches since 
1982.  Post-service treatment for these problems was obtained 
from Dr. Brocker starting in 1988.  He stated that he did not 
obtain treatment any earlier because his family physician 
told him to see a specialist and he could not afford to see 
one until he obtained health insurance.  The veteran treated 
his headache with Advil and lying quietly on his back.  This 
treatment did not always work.  Therefore, on other occasions 
he had to take time off work because of the pain.  
Additionally, since his surgery, his headaches and eye 
pressure had been somewhat relieved.

At a March 1997 VA examination, the veteran reported that he 
had injured his low back moving a desk.  Specifically, in 
1978, a desk that he was helping move fell and struck him in 
the back.  He was treated with physical therapy and 
medications.  Thereafter, in 1984, he started noticing 
problems with his neck that extended into the right arm.  
This was also treated with physical therapy.  In 1989, the 
veteran had a diskectomy of the fourth lumbar disc.  In 1991 
and 1994, he had surgery on his cervical spine.  
Additionally, the veteran reported that a November 1996 MRI 
had revealed some recurrent lumbar adhesions and a recent 
electromyogram had shown some nerve depression of the right 
arm.  The diagnoses were post-lumbar diskectomy and post-
surgical cervical fusion.  

In an April 1997 addendum to the March 1997 examination 
report, the examiner opined that "the problems of the neck 
and back that were originally treated in the service were the 
early manifestations of the veteran's current problems."  
This opinion was arrived at, in part, as a result of a review 
of the veteran's records.

The Board finds that, with application of the benefit-of-the-
doubt doctrine, a grant of service connection for a neck 
disorder and a low back disorder is warranted.  As noted 
above, the veteran's service medical records show that he 
started receiving treatment for neck pain and/or stiffness in 
October 1981.  It was reported that he sustained neck trauma 
in April 1982, and that he started receiving treatment for 
the first of many low back complaints in October 1980.  
Moreover, the veteran testified that, since military service, 
he had experienced both neck and low back pain with radiation 
as well as adverse neurological manifestations.  Dr. Brocker 
opined in a June 1994 letter that the veteran's current 
problems may have been caused by events in service.  
Furthermore, the addendum to the March 1997 VA examination 
included an opinion directly linking the veteran's current 
problems to his military service.  No evidence has been 
received that directly contradicts such an opinion.

The Board observes that the veteran is competent to provide 
testimony regarding the occurrence of observable in-service 
events or injuries such as his neck and low back injuries.  
He is also competent to describe symptoms and the duration 
thereof, such as the pain he has experienced since service.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Moreover, 
while the June 1994 letter from Dr. Brocker was somewhat 
equivocal as to the onset of the veteran's problems, the VA 
opinion in April 1997 was not.  (The latter opinion was given 
after a review of the entire record.)  Accordingly, the Board 
finds that the evidence, both positive and negative, is at 
least in relative equipoise.  Under such circumstances, the 
Board concludes that the evidence supports a grant of service 
connection for current neck and low back disorders.  
Colette v. Brown, 82 F.2d 389 (Fed. Cir. 1996); Hensley v. 
Brown, 5 Vet. App. 155 (1993); 38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).


ORDER

Service connection for residuals of a cervical fusion is 
granted.

Service connection for residuals of a lumbar laminectomy is 
granted.


		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

